Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements on Form S-3 (Nos. 333-112041, 333-12831, 333-143034, and 333-159341) and related Prospectuses of Swift Energy Company, and on the following Registration Statements on Form S-8: Form S-8 No. Pertaining to: 333-156290Swift Energy Company 2005 Stock Compensation Plan 333-147969Swift Energy Company 2005 Stock Compensation Plan 333-134807Swift Energy Company 2005 Stock Compensation Plan 333-130548Swift Energy Company 2005 Stock Compensation Plan 333-167233Swift Energy Company 2005 Stock Compensation Plan 333-112042Swift Energy Company 2001 Omnibus Stock Compensation Plan Swift Energy Company Employee Savings Plan 333-67242 Swift Energy Company 2001 Omnibus Stock Compensation Plan Swift Energy Company 1990 Stock Compensation Plan 333-45354 Swift Energy Company 1990 Stock Compensation Plan Swift Energy Company 1990 Nonqualified Stock Option Plan Swift Energy Company Employee Savings Plan 033-80240 Swift Energy Company 1990 Stock Compensation Plan Swift Energy Company Employee Savings Plan 033-80228 Swift Energy Company Employee Stock Purchase Plan 333-156288Swift Energy Company Employee Stock Purchase Plan of our reports dated February 24, 2011, with respect to the consolidated financial statements of Swift Energy Company, and the effectiveness of internal control over financial reporting of Swift Energy Company, included in the Annual Report (Form 10-K) for the year ended December 31, 2010. /s/ ERNST & YOUNG LLP Houston, Texas February 24, 2011
